Citation Nr: 0112474	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  98-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as a residual of exposure to herbicides (Agent 
Orange) during service. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from July 1968 
to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  A June 1997 rating decision denied service 
connection for hepatitis C.  A May 2000 rating decision 
denied service connection for diabetes mellitus as a residual 
of exposure to Agent Orange.

In January 2001, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 
1999).  

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

There is a considerable volume of medical evidence contained 
in the veteran's claims file.  Much of this is VA medical 
treatment records, many of which were submitted by the 
veteran's attorney in support of his claims.  Review of these 
records leads the Board to believe that they are not 
complete.  Specifically, laboratory test results supporting 
the diagnosis of hepatitis C and diabetes mellitus are not of 
record.  Complete copies of the veteran's VA medical 
treatment records must be obtained because records generated 
by VA are constructively included within the record.  If 
records of VA treatment are material to the issue on appeal 
and are not included within the claims folder, a remand is 
necessary to acquire such VA records.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

With respect to the veteran's claim for service connection 
for hepatitis C, the Board notes that this infection is blood 
borne.  Methods of infection include blood transfusions, 
intravenous drug use, and tattoos.  There is no indication 
that the veteran was wounded during service or that he had a 
blood transfusion.  The veteran asserts that he came into 
contact with the blood of wounded comrades and enemy 
personnel during his service in Vietnam.  He avers that this 
contact is the cause of his hepatitis C.  Based on the 
veteran's assertions of combat and the RO's prior award of 
service connection for PTSD, the RO needs to address the 
applicability of 38 U.S.C.A. § 1154 to the veteran's claim.  

At a January 2001 hearing before the undersigned member of 
the Board, the veteran testified that he was not, and has 
never been, an intravenous drug user.  However, medical 
evidence of record rebuts this testimony.  The evidence of 
record indicates that the veteran was an intravenous drug 
user using heroin and amphetamines, subsequent to service.  A 
June 1995 VA medical opinion indicates that the veteran's 
"exposures" during service in Vietnam could have caused his 
hepatitis C infection.  However, the opinion does not 
indicate what "exposures" were considered.  The opinion 
also does not indicate if the veteran's post-service history 
of intravenous drug abuse was considered.  Therefore, a VA 
examination and medical opinions are required.  

The veteran's entrance and separation examination reports 
indicate "normal" skin, with no notations of tattoos.  
However, a single service department dermatology consultation 
report during service does indicate that the veteran 
requested removal of tattoos.  The presence or absence of 
tattoos needs to be verified, thus a VA examination is 
required.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Finally, the Board notes that VA regulations permitting 
presumptive service connection for diabetes mellitus on the 
basis of Agent Orange exposure are currently under 
consideration.  Final regulations should be published 
shortly.  The RO needs to adjudicate the veteran's claim for 
service connection for diabetes mellitus under the new 
regulations when they are published.  


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he has 
been treated for his claimed diabetes 
mellitus and hepatitis C.  The veteran is 
specifically requested to identify all VA 
medical facilities where he has been 
treated.  The veteran is also asked to 
specifically identify the medical facility 
and/or physician who made the initial 
diagnosis of diabetes mellitus and the 
initial diagnosis of hepatitis C.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  
Specifically, the Board is interested in 
laboratory test results which confirm the 
diagnoses of diabetes mellitus and 
hepatitis C along with the medical records 
related to the initial diagnosis of these 
disorders.  

3.  The veteran should be accorded a VA 
skin examination.  At the examination the 
veteran should be requested to provide 
detailed history of any and all tattoos he 
has received.  The report of examination 
should include a detailed account of all 
tattoos present and any areas of skin 
where it may appear that a tattoo has been 
removed.  The examiner should specifically 
describe any tattoo present and if 
possible offer an opinion as to the age of 
the tattoo.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The Board 
informs the examiner and the RO that this 
examination is being ordered to ascertain 
if the veteran received any tattoos during 
his period of military service, July 1968 
to July 1971, which might be the cause of 
his hepatitis C.  The claims folder and a 
copy of this remand must be made available 
and reviewed by the examiner prior in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded the 
appropriate VA examination for diabetes 
mellitus.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
is requested to indicate the specific type 
of diabetes mellitus present.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  The veteran should be accorded the 
appropriate VA examination for liver 
disorders and/or hepatitis.  The report of 
examination should include a detailed 
account of all manifestations of hepatitis 
C found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The following summary of the veteran's 
claim and medical history is provided for 
the examining physician:

The veteran claims that that he came 
into contact with the blood of 
wounded comrades and enemy personnel 
during his service in Vietnam.  He 
also indicates that he shared razors 
with other service members during 
service.  He asserts that these are 
the causes of his hepatitis C.

There is no indication that the 
veteran was wounded during service 
or that he had a blood transfusion 
during service.  The veteran may 
have received tattoos during 
service.  Please see the results of 
the VA skin examination ordered 
above to confirm this.  Although he 
has recently denied this, the 
evidence of record reveals that the 
veteran was an intravenous drug 
abuser of heroin and amphetamines.  
The last documented abuse was in 
1976, 5 years after the veteran 
separated from service.  A June 1995 
VA medical opinion indicates that 
the veteran's "exposures" during 
service in Vietnam could have caused 
his hepatitis C infection.  However, 
the opinion does not indicate what 
"exposures" were considered.  The 
opinion also does not indicate if 
the veteran's post-service history 
of intravenous drug abuse was 
considered.

Based on the above summary, examination 
results, and review of the medical records 
available, the examining physician is 
requested to offer an opinion, if 
possible, as to the etiology of the 
veteran's hepatitis C infection.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner prior in conjunction with 
the examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

7.  Thereafter, the RO should readjudicate 
the issues on appeal:

a.  With respect to the claim for 
diabetes mellitus as a result of 
Agent Orange exposure, the RO should 
hold adjudication in abeyance until 
final regulations are published 
regarding diabetes mellitus as a 
presumptive Agent Orange related 
disease.  Subsequently, the RO should 
adjudicate the veteran's claim in 
accordance with the new regulations.  

Also, if service connection remains 
denied the veteran should be 
contacted to see if he still desires 
a hearing before a member of the 
Board on this issue as he has 
indicated on his VA Form 9.

b.  With respect to the veteran's 
claim for service connection for 
hepatitis C, and in light of the RO's 
prior award of service connection for 
PTSD, the RO must determine if the 
provisions of 38 U.S.C.A. § 1154 are 
applicable.  

If the requested medical opinions 
relate the veteran's hepatitis C to 
intravenous drug abuse, the RO needs 
to make a determination with respect 
to willful misconduct on the 
veteran's part.  

If the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


